DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 44, 45, 47, and 50 objected to because of the following informalities.  Appropriate correction is required.
Regarding claim 44: Line 2 recites “at least one module”, for clarity this should recite “at least one module of the one or more modules”. 
Regarding claim 45: Line 2 recites “at least one module”, for clarity this should recite “at least one module of the one or more modules”. 
Regarding claim 47: Line 2 should recite “the at least one pumping or …”.
Regarding claim 50: Line 1 should recite “the at least one pumping or …”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 7, 9, 10, 28, 29, and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6: Line 2 recites “a towable unit”.  However, this limitation has already been introduced in claim 1.  Therefore, it is unclear if this is the same or a different component. 
Regarding claim 7: Line 2 recites “a pipe string”.  However, this limitation has already been introduced in claim 1.  Therefore, it is unclear if this is the same or a different component.
Regarding claim 9: Line 2 recites “a pipe string”.  However, this limitation has already been introduced in claim 1.  Therefore, it is unclear if this is the same or a different component.
Regarding claim 10: Line 3 recites “a pipe string”.  However, this limitation has already been introduced in claim 1.  Therefore, it is unclear if this is the same or a different component.
Regarding claim 28: Line 1 recites “the core pipe”, there is insufficient antecedent basis for this limitation in the claim. 
Regarding claim 29:  Line 2 recites “its”, this generic placeholder should specifically recite the limitation being referred to. 
Regarding claim 35: Line 2 recites “them”, this generic placeholder should specifically recite the limitation being referred to.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-24, 29, 30, 33-36, 42, 44, 45 and 49-51 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schramm (DE 10 2012 100981 A1; English translation included in file).
Regarding claim 1: Schramm discloses a subsea energy storage installation (Fig. 1), comprising: 
at least one elongate rigid pipeline (17) located at a seabed location to serve as a subsea tank (as shown in Fig. 1); and 
a pumped-storage system having pumping and hydropower generation components (21) for, selectively converting electricity into potential energy by expelling water from within the tank into the surrounding sea and for generating electricity from an incoming flow of water re-entering the tank under hydrostatic pressure (paragraphs 0049-0050); 
wherein the at least one elongate rigid pipeline forms part of a towable unit that is configured to be lowered to the seabed location or comprises a pipe string configured to be laid at the seabed location (inherent as the pipeline is laid in the sea bed and must have gotten there somehow).
Regarding claim 2: Schramm discloses the towable unit or the pipe string incorporates the components of the pumped-storage system (as they are all part of the system).
Regarding claim 3: Schramm discloses the components of the pumped-storage system are located together at substantially the same location with respect to the length of the pipeline (since they are all grouped in 21).
Regarding claim 4: Schramm discloses the components of the pumped-storage system are distributed at different locations with respect to the length of the pipeline (paragraph 0049 – the components can be at different locations).
Regarding claim 5: Schramm discloses the components of the pumped-storage system are located at one or both of opposed ends of the pipeline (in this case one end. Fig. 1).
Regarding claim 6: Schramm discloses the components of the pumped-storage system are located in at least one towhead of a towable unit that includes the pipeline (as the pipeline is towable, placing the towhead is just a manor of convention).
Regarding claim 7: Schramm discloses the components of the pumped-storage system are located in at least one terminal module of a pipe string that forms the pipeline (in this case the right side of the left pipe, or the left side of the right pipe, Fig. 1).
Regarding claim 8: Schramm discloses wherein the components of the pumped-storage system are located at one or more intermediate locations between opposed ends of the pipeline (paragraph 0049 - the components can be at different or intermediate locations).
Regarding claim 9: Schramm discloses the components of the pumped-storage system are located in at least one in-line module of a pipe string that forms the pipeline (connected via 20, Fig. 3).
Regarding claim 10: Schramm discloses the components of the pumped-storage system are offset from, and connected by a spool or jumper pipe (19) to, at least one in-line module of a pipe string that forms the pipeline (Fig. 2).
Regarding claim 11: Schramm discloses the components of the pumped-storage system comprise: at least one pump for expelling water from the pipeline; and at least one machine-driven generator for generating electricity from the incoming flow of water (paragraph 0050).
Regarding claim 12: Schramm discloses the machine is a turbine (paragraph 0049).
Regarding claim 13: Schramm discloses the pump and the machine communicate with the pipeline through a common manifold (19 and 20).
Regarding claim 14: Schramm discloses the pump and the machine communicate with the pipeline through a common bulkhead (19).
Regarding claim 15: Schramm discloses the pump and the machine communicate with the pipeline at different longitudinal locations (paragraph 0049 – the components may be at different locations).
Regarding claim 16: Schramm discloses the pump and the machine communicate with the pipeline through respective bulkheads (paragraph 0049 – the components may be at different locations, inherently requiring different bulkheads).
Regarding claim 17: Schramm discloses the components of the pumped-storage system comprise at least one reversible machine coupled to a generator motor, the machine being driven by the generator motor to expel water from the tank and driving the generator motor to generate electricity from the incoming flow of water (paragraph 0049 – 21 can be a reversible motor-generator).
Regarding claim 18: Schramm discloses the machine is a reversible turbine (paragraph 0049 - 21 can be a reversible motor-generator).
Regarding claim 19: Schramm discloses the towable unit comprises a bundle of parallel pipes (as shown in Fig. 3).
Regarding claim 20: Schramm discloses the pipes of the bundle are joined to form a common volume (via 19).
Regarding claim 21: Schramm discloses the pipes of the bundle are joined at their ends by a manifold (19).
Regarding claim 22: Schramm discloses the manifold is defined by a bulkhead (20) that is common to the pipes of the bundle.
Regarding claim 23: Schramm discloses the pipes of the bundle are closed by at least one common bulkhead (via 23).
Regarding claim 24: Schramm discloses the pipes of the bundle are separate from each other and have respective pumped-storage systems (paragraph 0049 – 21 can be connected to the containers 17 rather than the group 16).
Regarding claim 29: Schramm discloses the pipeline is anchored (via 54) to the seabed at intervals along its length (Fig. 17).
Regarding claim 30: Schramm discloses the pipeline comprises a weight coating (paragraph 0071).
Regarding claim 33: Schramm discloses the pumped-storage system has an inlet (23) for receiving the incoming flow of water at substantially the same depth in the sea as the tank (Fig. 2).
Regarding claim 34: Schramm discloses the pumped-storage system has an outlet (23) for the expelled water at substantially the same depth in the sea as the tank (Fig. 2).
Regarding claim 35: Schramm discloses the pipeline is a pipe-in-pipe structure (Fig. 6b) comprising inner and outer pipes defining an annulus between them that is filled with a weight filling (paragraph 0071).
Regarding claim 36: Schramm discloses the pipeline comprises a bundle of parallel pipes embedded in a matrix or encapsulated by a shell (Fig. 11).
Regarding claim 42: Schramm discloses a method of installing a subsea energy storage installation (Fig. 1), the method comprising: 
at an offshore installation site, launching a pipe string (all 17, with 19, 20) overboarded from an installation vessel at the surface to a seabed location to serve as a subsea tank (inherent as the installation must get from the shore to the sea); and 
incorporating one or more modules into the pipe string at the surface, the or each module being a support structure for at least one pumping or hydropower generation (21) component of a pumped-storage system (Fig. 3).
Regarding claim 44: Schramm discloses incorporating at least one module at an end of the pipe string (21 is at the left end of the right pipe string in Fig. 2).
Regarding claim 45: Schramm discloses incorporating at least one module at an intermediate position between opposed ends of the pipe string (as shown in the embodiment of Fig. 3).
Regarding claim 49: Schramm discloses anchoring the installation at the seabed location (via 54, Fig. 17).
Regarding claim 50: Schramm discloses connecting a subsea power cable (15) to at least one pumping or hydropower generation component (Fig. 1).
Regarding claim 51: Schramm discloses connecting the subsea power cable when the or each component is at the seabed location (as the components are at the seabed location in Fig. 1).
Claims 37, 38, 40, and 46-48 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morishige (US 6,347,910).
Regarding claim 37: Morishige discloses a method of installing a subsea energy storage installation, the method comprising: 
towing (inherent) to an offshore installation site (Fig. 9) a unit that comprises at least one elongate rigid pipeline (2001, Fig. 14 and 15) and at least one support structure (2002) for pumping and hydropower generation components of a pumped-storage system (column 16, line 26 – column 17, line 24); and 
lowering the unit to a seabed location at the installation site where the elongate rigid pipeline serves as a subsea tank (column 5, lines 33-54; column 6, lines 11-20; column 13, lines 28-30).
Regarding claim 38: Morishige discloses lowering the unit with the pumping and hydropower generation components mounted on the support structure (via 2002, 2015, 2016 in Fig. 14 and 15).
Regarding claim 40: Morishige discloses preceded by fabricating and testing the unit at an inshore or onshore location (as this is standard industry practice).
Regarding claim 46: Morishige discloses anchoring the installation at the seabed location (via 1011).
Regarding claim 47: Morishige discloses connecting a subsea power cable (2003) to at least one pumping or hydropower generation component (Fig. 15).
Regarding claim 48: Morishige discloses connecting the subsea power cable when the or each component is at the seabed location (as it is connected when the component is at the seabed location).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Schramm, in view of Schmidt-Boecking et al. (“Schmidt-Boecking”; US 2015/0361948).
Regarding claim 25: Schramm discloses the pipes of the bundle, but does not explicitly disclose the pipes of the bundle are contained within a carrier pipe.

Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the bundles of Schramm to be in the carrier pipe of Schmidt-Boecking in order to better protect the pipes.
Regarding claim 26: Schramm discloses pipes but does not explicitly disclose the carrier pipe defines a sealed chamber that is resistant to hydrostatic pressure.
However, Schmidt-Boecking discloses the carrier pipe defines a sealed chamber that is resistant to hydrostatic pressure (paragraph 0085).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the bundles of Schramm to be in the carrier pipe of Schmidt-Boecking in order to better protect the pipes.
Regarding claim 27: Schramm discloses pipes but does not explicitly disclose the pipes of the bundle surround a core pipe.
However, Schmidt-Boecking discloses the pipes of the bundle surround a core pipe (24, Fig. 2).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the bundles of Schramm to be bundled around a core pipe, as disclosed by of Schmidt-Boecking, in order allow for a different configuration.
Regarding claim 28: Schramm discloses pipes, but does not explicitly disclose the core pipe and the pipes of the bundle are joined to form a common volume.

Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the bundles of Schramm to be bundled around a core pipe, as disclosed by of Schmidt-Boecking, in order allow for a different configuration.
Claims 31 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Schramm.
Regarding claim 31: Schramm discloses the pipeline has a length, but does not explicitly disclose the pipeline is at least 500m long.
However, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Antonie, 195 USPQ 6 (C.C.P.A. 1977).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the pipeline of Schramm to be 500m long in order to design an optimal system.
Regarding claim 43: Schramm discloses launching the or each module with pumping or hydropower generation components, but does not explicitly disclose the launching the modules with pumping or hydropower generation components mounted thereon.
However, the skilled artisan would find it obvious at the time of the effective filing date of the invention to launch the modules with the components mounted thereon with a reasonable expectation of success are there only a finite number of possible . 
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Schramm, in view of Lin et al. (“Lin”; US 2015/0042095).
Regarding claim 32: Schramm discloses a turbine supported by the installation but does not explicitly disclose at least one tidal turbine supported by the installation.
However, Lin discloses at least one tidal turbine (paragraph 0047) supported by the installation (100, Fig. 1).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the turbines of Schramm to be a tidal turbine as disclosed by Lin in order to harvest energy from tidal energy. 
Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Morishige.
Regarding claim 39: Morishige discloses a support structure but does not explicitly disclose using the support structure as a towhead at an end of the pipeline when towing the unit.
However, the skilled artisan would find it obvious at the effective filing date of the invention, with a reasonable expectation of success, to utilize the support structure as a towhead, as the support structure has great strength. 
Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Morishige, in view of Schramm.
Regarding claim 41: Morishige discloses assembling elongate rigid pipelines, but does not explicitly disclose a bundle of elongate rigid pipelines.
However, Schramm discloses a bundle of elongate rigid pipelines (17, Fig. 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN GUGGER whose telephone number is (571)272-5343.  The examiner can normally be reached on M-Th 9:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, T.C. Patel can be reached on 571 272 2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/SEAN GUGGER/           Primary Examiner, Art Unit 2832